Citation Nr: 0802791	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-02 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from October 1966 to July 
1968.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 Decision Review Officer 
Decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Houston, Texas.

In November 2007, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The veteran submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the veteran.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, there appears to be outstanding treatment 
records from VA hospital(s).  In his November 2007 Travel 
Board hearing, the veteran testified that he was seen at VA 
"a couple of months ago."  (See Transcript "Tr." at 5.)  
At the aforementioned hearing, the veteran also submitted 
written statements in support of his claim.  These 
statements, one from the veteran and the other from his 
spouse, both dated in August 2007, each indicated that the 
veteran resumed drinking alcohol after a period of remission.  
As a result of his heavy drinking, the August 2007 statements 
indicated that the veteran became unconscious and was 
hospitalized at a VA facility.  In this regard, the medical 
evidence of record indicates that the veteran has an Axis I 
diagnosis of alcohol dependence.  See, e.g., December 2003 VA 
examination report (diagnosing the veteran with alcohol 
dependence in full sustained remission).  The claims folder 
does not contain the aforementioned VA 
hospitalization/treatment records.  The missing VA records 
may be material to the appellant's claim as they may provide 
a better picture of the current status of the veteran's PTSD.  
Additionally, the veteran's PTSD and alcohol symptoms have 
not been clinically distinguished by competent clinical 
opinion or medical evidence.  The Board notes that it is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  In this regard, it is noted that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
an effort should be made to locate these records and any 
other pertinent VA treatment records so they can be 
associated with the veteran's claims folder.

Further, in the report of a September 2005 VA examination, 
the VA clinical psychologist noted that documentation has 
been provided of multiple traumatic brain injuries (TBI) with 
loss of consciousness.  The VA examiner also noted that these 
TBIs along with the veteran's history of alcohol dependence 
could be a contributing factor in his concerns about his 
speech.  The VA examiner also noted that a neuropsychological 
evaluation would need to be conducted to assess the veteran's 
strengths and weaknesses.  As such, in order to effectively 
evaluate the veteran's PTSD, more recent objective 
characterizations of the service-connected PTSD and its 
associated symptomatology, as distinguished from nonservice-
connected traumatic brain injury residuals, as well as a more 
recent Global Assessment of Functioning (GAF) score - 
including an opinion as to the basis of the score, would be 
useful prior to further appellate consideration. 

The Board also notes that staged ratings may be appropriate 
based on the evidence of record.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting that when the veteran 
appeals the initial rating assigned for his disability, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the pendency of his appeal).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's VA 
treatment records, progress reports, and 
hospitalization records dated from August 
2006 until present located at any VA 
facility where the veteran received 
treatment or was hospitalized regarding 
his PTSD, alcohol dependence, and/or 
traumatic brain injury.  Specifically, 
the veteran has referenced being 
hospitalized at a VA facility in June 
2007.  The veteran should be requested to 
provide any assistance needed in 
identifying the relevant dates and 
facilities of treatment.

If the above referenced records cannot be 
obtained, the claims folder should 
indicate this fact and should document 
the efforts made to obtain those records.  
The veteran should also be notified if no 
records are obtained and of the efforts 
made in this regard.

2.  If additional evidence is obtained, 
associate it with the claims folder.  
Regardless, schedule the veteran for a VA 
psychiatric examination to determine the 
current nature and extent of the 
veteran's PTSD.  A neuropsychological 
evaluation, by the appropriate 
specialist, should also be conducted.

The examiner must identify symptoms of 
his service-connected PTSD and comment on 
how it impacts on his social and 
occupational functioning, to include 
offering a Global Assessment of 
Functioning (GAF) Scale score due only to 
his PTSD.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the service-connected 
PTSD versus other conditions (whether 
mental and/or physical).  To the extent 
medically possible, distinguish 
manifestations of the service-connected 
PTSD from manifestations of any 
nonservice-connected psychiatric 
disability or organic brain injury.

The VA examiner is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
examiner should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

3.  Thereafter, readjudicate the issue on 
appeal, with consideration of assignment 
of staged ratings, as warranted.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



